Citation Nr: 0305738	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  98-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
January 1968.

This appeal arises from a May 1998 Hearing Officer decision 
of the Buffalo, New York, Regional Office (RO) which assigned 
a 50 percent disability rating for PTSD, after granting 
service connection for that disorder.  The award was made 
effective from May 21, 1997, the date of the reopened claim 
which had resulted in the grant of benefits.  The veteran 
filed a notice of disagreement in May 1998 with respect the 
effective date of the award and the disability rating.  The 
statement of the case (SOC) was issued in June 1998.  The 
veteran's substantive appeal was received in October 1998.  
By a rating action dated in September 2000, the 50 percent 
disability rating assigned for PTSD was increased to 70 
percent, effective from May 1997.  The veteran was also 
granted a total (100 percent) disability evaluation based 
upon individual unemployability (TDIU), effective from May 
1997.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, although the RO 
granted an increased rating to 70 percent for service-
connected PTSD and TDIU during the appellate process, the 
veteran has not indicated that he is satisfied with that 
assigned schedular disability rating.

In February 2001, the Board remanded the increased-rating 
issue to the RO for additional evidentiary development.  In 
addition, the Board granted an earlier effective date for the 
grant of service connection for PTSD, to January 16, 1990.  
In October 2002, a supplemental statement of the case (SSOC) 
was issued, which continued the 70 percent evaluation for 
PTSD, and made it effective from January 1990.  Also in the 
SSOC, the RO granted an effective date for the TDIU award, 
back to May 1996, when the veteran had stopped working and 
retired.

FINDINGS OF FACT

1.  PTSD has been manifested since the effective date of the 
grant of service connection by occasional nightmares, 
interrupted sleep, startle response, and flashbacks.  

2.  Applying the rating criteria in effect prior to November 
7, 1996, the veteran has not shown that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or that he is demonstrably unable to obtain 
or retain employment.

3.  Applying the rating criteria in effect on and after 
November 7, 1996, the veteran has not shown total 
occupational and social impairment due to such symptoms as: 
gross impairment in though processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

4.  There has been no evidence presented, during any stage of 
the veteran's claim, that PTSD resulted in psychotic 
symptomatology, gross impairment in cognitive and thought 
processes, virtual isolation in the community from impaired 
contacts, demonstrable unemployment, or total occupational 
and social impairment.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD have not been met at any time since the effective date 
of the grant of service connection.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether further remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  The Board notes that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the June 1998 SOC, the September 2000 and 
October 2002 SSOCs, and associated correspondence issued 
since the veteran filed his claim, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  In addition, the veteran was 
advised that, if he adequately identified relevant records 
with names, addresses, and approximate dates of treatment, 
the RO would attempt to obtain evidence on his behalf.

Further, the veteran was advised of the specific VCAA 
requirements in the SSOC issued in October 2002.  The RO also 
advised the veteran of the evidence obtained and considered 
in deciding his claim in the SSOC issued in October 2002.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Factual background

The available service medical records (SMRs) available show 
that the veteran was placed in a straight-jacket and 
administered Thorazine in September 1967.  Treatment records 
indicate that he had started to strike his head against a 
bulkhead shortly after he was confined in the brig of the USS 
Mars.  An October 1967 consultation report showed that he was 
subsequently admitted to "11A" with a diagnosis of 
situational reaction.  On a Report of Medical Examination 
pending service discharge, the veteran's psychiatric 
condition was found to be normal.

The veteran was afforded a VA general medical examination in 
September 1968. In the section of the examination report 
pertinent to neurological, psychiatric, and personality 
findings, it was noted that the veteran reported he had 
served one year in the Navy, and that he had incurred no 
injuries at that time.  He was very friendly and agreeable.  
He had no specific complaints.  There were no psychotic 
traits noted.  Under the heading "Diagnosis," the examiner 
entered, in pertinent part, "Psychiatric -- Well-adjusted -- 
no gross defect."

The veteran submitted articles from the Navy Times dated in 
September and November 1967.  The articles discussed how a 
fire aboard the USS Forrestal in July 1967 had caused an 
explosion that claimed the lives of 134 sailors.  The 
articles contained no reference to the veteran being aboard 
the Forrestal.

Medical records from the Buffalo VA Medical Center (VAMC), 
dated between October 1975 and April 1989, were associated 
with the claims folder.  Of note, the veteran was seen in 
January 1989 for a PTSD evaluation.  He claimed he was aboard 
the USS Forrestal when the ship caught fire.  He said he was 
exposed to the mayhem of the injured, dying, and dead for 
several hours.  He reported being hospitalized shortly after 
the disaster, due to extreme nervousness. He endorsed 
symptoms of intrusive memories, depression, and anxiety.  The 
diagnostic impression was "rule out" PTSD due to the fire 
on the USS Forrestal.  Treatment records dated in March 1989 
showed that the veteran underwent an evaluation to determine 
whether he suffered from PTSD.  A psychiatric examination was 
performed in March 1989.  The diagnosis was PTSD, delayed 
onset (secondary to the 1967 Forrestal disaster).

The veteran was afforded a VA psychiatric examination in May 
1990.  He recalled his in-service stressors in great detail.  
He stated that, on July 29, 1967, he was sorting mail in the 
mailroom of the USS Forrestal when he heard an explosion and 
was thrown against the bulkhead.  He said he recovered 
himself and went topside, where he saw a pilot running toward 
him with his left arm missing.  He recalled bombs and 
ammunition exploding everywhere and seeing personnel being 
blown into the air.  The veteran said he blacked out for 
time, and that, after he recovered, he assisted in handling 
the dead and wounded.  He maintained he had been suffering 
from psychiatric problems since that incident.  Mental status 
evaluation revealed that that his affect was anxious and his 
sleep was impaired.  His appetite was erratic.  He 
experienced nightsweats, , flashbacks, and intrusive 
thoughts.  He experienced hypervigilence and startled 
response.  His reasoning, judgment, and insight were 
adequate.  His recent and remote memory were adequate.  The 
diagnosis was PTSD, chronic and delayed.  Following the 
completion of a mental status examination and review of a 
social survey report, the diagnosis was PTSD.  

In a statement dated in April 1990, the veteran's mother 
recalled hearing about the disaster aboard the USS Forrestal 
and wondering for three days as to whether the veteran was 
dead or alive.  She said she spoke with the veteran briefly 
after the incident, and that she immediately noticed that 
there was something wrong with him.  She asserted the veteran 
had become more stressed and anxious since the tragedy aboard 
the Forrestal.

VA outpatient treatment records dated from February 1990 to 
September 2000 show ongoing treatment for PTSD symtomatology.  

In a report dated in March 1997, VR, M.D. reported that the 
veteran was neatly but casually groomed, with no 
abnormalities in appearance.  His speech was normal in note, 
content, and goal.  His affect was appropriate.  His mood was 
mildly depressed but without tearfulness.  There was no 
evidence of anger.  He complained of depression, tearfulness, 
and mild anorexia.  He said he experienced anxiety, sleep 
disorder, and startle response.  There was no evidence of 
paranoid delusions.  He was oriented in all spheres.  His 
memory test was intact.  Dr. R. stated that the veteran 
showed symptoms of anxiety and depression as an adjustment 
reaction to work status.  There had also been reactivation of 
symptoms of chronic PTSD.  A GAF score of 55 was provided.  

In a statement received in January 1998, from the veteran's 
girlfriend, indicated that the veteran had trouble handling 
pressure and talked continuously about what had happened to 
him on the USS Forrestal.

In a statement received in January 1998 from the veteran's 
sister, stated that they received a tape from the veteran 
after not knowing where he was for several days after the USS 
Forrestal incident.  

During his January 1998 personal hearing before a Hearing 
Officer at the RO, the veteran presented a tape that was sent 
to his mother to assure her that he was doing well after the 
USS Forrestal incident.  He also submitted pictures of 
himself on the USS Forrestal.  He testified that the USS 
Forrestal was the first ship he was aboard after enlisting in 
the Navy.  He said he was in the mailroom at the time of the 
first explosion.  He was blown against a cabinet, and 
remembered that the ship was shaking.  He tried to climb a 
ladder to go to the top side and was blocked by a pilot whose 
eyes were blown off.  He managed to get up on deck, but 
another explosion blew him against the bulkhead.  He awoke in 
the forecastle.  Thereafter, he helped pick up bodies and put 
them in bags onto a helicopter.  He was hospitalized for 
about one month with minor physical complaints.  Thereafter, 
he was in and out of sickbay, and it was recommended that he 
be sent to stateside and discharged because he could not 
tolerate ships anymore.  

The veteran underwent social survey examination in February 
1998.  He was oriented in all spheres and both his recent and 
remote memory was intact.  He was neatly dressed and there 
were no abnormalities in his appearance.  His speech was 
somewhat pressured and his affect was somewhat tense and 
anxious.  His speech was also logical, relevant, and 
coherent.  He was described as friendly and cooperative.  
There were no paranoid delusions elicited.  The examiner 
stated that he appeared to have a GAF score of around 42 and 
displayed major impairment in several areas including work, 
family, and family relationships.  

The veteran was accorded a VA PTSD examination in March 1998.  
The examination report revealed that he was oriented to time, 
place, and person.  His affect was anxious.  He claimed to 
that he experienced sleep deprivation.  He experienced 
nightmares, flashbacks, and intrusive thoughts.  He also 
experienced hyper-alert reactions.  He denied delusions and 
hallucinations.  His recent and remote memory were adequate.  
His insight and judgment were adequate.  He denied suicidal 
and homicidal thoughts, although he experienced survivor 
guilt. 

The veteran was accorded a VA PTSD examination in January 
2002.  Mental status examination revealed that he was 
oriented to time, place, and person.  He was quite anxious.  
He claimed that experienced sleep deprivation as well as 
nightmares and flashbacks.  He complained of intrusive 
thoughts, flashbacks, and hearing explosive noises.  His 
thought processes seemed to be organized.  There was no 
evidence of delusions or hallucinations.  He denied suicidal 
and homicidal ideation but experienced survivor guilt.  He 
also experienced social isolation.  His insight and judgment 
were fair.  The diagnosis was PTSD, chronic, delayed.  A GAF 
score of 55 was provided.  The examiner stated that the 
veteran had a severe disability in terms of social adjustment 
and adaptability.  He experienced intrusive thoughts, 
flashbacks, and nightmares.  Upon review of the claims 
folder, the examiner stated that, although the veteran was 
working until 1997, he had experienced difficulty in his 
ability to establish and maintain effective and favorable 
relationships.  He had quite a severe degree of 
psychoneurotic severity and persistence with severe 
impairment to retain employment.  The examiner further stated 
that, pursuant to the old rating criteria, the veteran's 
psychoneurotic symptomatology was of such a severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment and, pursuant to the new 
criteria, his symptomatology was productive of occupational 
and social impairment with deficits seen in most areas such 
as work, family relations, judgment, and thinking.  

In March 2002, a VA examiner reviewed the veteran's claims 
folder and provided the following opinion.  He stated that 
the veteran's symptomatology fit the criteria for the 70 
percent evaluation under both the old and new schedular 
criteria for PTSD.  He further stated that the veteran's GAF 
score was around 55. 

VA outpatient treatment records dated from March to August 
2002 show that the veteran was seen for many health issues, 
including coronary artery disease post-bypass surgery, skin 
disorders, and PTSD symptomatology.  The psychiatric symptoms 
were precipitated by a situational crisis involving his live-
in girlfriend's adult son, who eventually moved out.  

III.  Legal analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court of Appeals for Veterans Claims has distinguished 
between an appeal of a decision denying a claim for an 
increased rating, and an appeal resulting from a veteran's 
dissatisfaction with an initial rating assigned at the time 
of a grant of service connection.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In the latter event, the Court, citing 
VA's position, held that "staged" ratings could be 
assigned, in which separate ratings can be assigned for 
separate periods of time based on the facts found.  This is a 
somewhat different view than that found in Francisco, in 
which the Court held that the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  In that case, however, an increased rating was at 
issue.  

Before November 7, 1996, the VA Schedule for rating PTSD read 
in pertinent part as follows:

100% -- The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.

70% -- Ability to establish and maintain effective or 
favorable relationships with people is severely impaired. 
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On and after November 7, 1996, the VA Schedule has read in 
pertinent part as follows:

100% -- Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.

70% -- Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. 4.6 (2002).  It should also be noted 
that use of terminology such as "moderate" and "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 4.2, 4.6 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.

The Board initially notes that the veteran filed his original 
rating claim for PTSD in January 1990.  The claim was 
ultimately granted by rating action of May 1998, at which 
time entitlement to service connection for PTSD was granted 
and a 50 percent evaluation was assigned under DC 9411, 
effective from May 1997.  The veteran appealed the rating 
assigned and the effective date.  Thereafter, the evaluation 
was increased to 70 percent disabling.

In the February 2001 Board decision, an effective date of 
January 16, 1990, for the award of service connection for 
PTSD was granted.  Accordingly, in this case, the veteran is 
appealing the original assignment of a disability evaluation 
following the initial award of service connection for PTSD.  
In such case, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered, to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, supra.

As noted above, the effective date for the award of the 
veteran's service-connected PTSD is January 16, 1990.  In 
this regard, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52,695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2002).

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

In reviewing this case, the Board will evaluate the veteran's 
service-connected PTSD under both the old and current 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.

After reviewing the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence of record is against 
the assignment of a rating in excess of 70 percent.

From a longitudinal review of the record, particularly the 
medical evidence since the filing of the current claim for 
increased rating, it is apparent that the veteran has a 
steady girlfriend and he makes an appropriate and neat 
appearance.  His affect has been variously described over the 
years and, in the examinations cited above, it was described 
as appropriate, tense, and anxious, but it has never been 
described as flat.  His speech does not reflect psychiatric 
symptomatology or a thought disorder.  There is no evidence 
of violence, disorientation, or neglect of his personal 
appearance.

The probative evidence of record does not show PTSD symptoms 
consistent with a total schedular disability evaluation.  The 
veteran does not have total occupational and social 
impairment due to symptoms listed at 38 C.F.R. § 4.130.  The 
competent and probative evidence shows no gross impairment in 
thought processes or communication.  The 2002 examination 
showed his thought processes to be organized.  Moreover, the 
competent and probative evidence does not show persistent 
delusions or hallucinations. Throughout his treatment and 
examinations, the veteran has not complained of persistent 
delusions or hallucinations, instead reporting with some 
degree of consistency sleep disturbance, flashbacks, and 
intrusive thoughts.  

The competent and probative evidence does not show the 
veteran is in persistent danger of hurting himself or others; 
nor does the evidence show any grossly inappropriate 
behavior.  He has not reported suicidal or homicidal 
ideation.  Although he lives a rather solitary lifestyle by 
choice, there is no indication it is grossly inappropriate.

The competent and probative evidence does not show 
intermittent inability to perform activities of daily living.  
He lives with his girlfriend and her son.  He has always been 
considered able to manage his funds.

The competent and probative evidence does not show 
disorientation to time or place or memory loss for names of 
relatives, occupation, or own name.  Examinations have 
repeatedly described the veteran as alert and oriented to 
time, place, and person.  Mental status examinations have 
also shown recent memory, and remote memory consistently 
intact.

During the relevant period, treatment records disclose GAF 
ratings of 42 to 55.  The lowest GAF score of 42 is 
consistent with findings such as illogical, obscure, or 
irrelevant speech.  This is consistent with a 70 percent 
evaluation.  The higher GAF rating 55 in the record is 
consistent with symptoms compatible with a 50 percent or 30 
percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.  
Symptoms such as delusions, hallucinations, and grossly 
inappropriate behavior are associated with a GAF rating of 21 
to 30; the record contains no such assessment.

The Board thus finds, given the current medical findings with 
respect to the veteran's PTSD disability and a thorough 
review of the evidence of record, that the veteran has not 
shown that he warrants a 100 percent rating under the old 
schedular criteria, and the preponderance of the evidence is 
against an increased rating under 38 C.F.R. § 4.132.  

Moreover, the disability does not warrant a 100 percent 
rating under the new criteria, and the preponderance of the 
evidence is against an increased rating under 38 C.F.R. § 
4.130.  The veteran has not shown total occupational and 
social impairment, due to such symptoms as: gross impairment 
in though processes or communication; persistent delusions or 
hallucinations (again, there was no evidence of psychotic 
features); grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

Additionally, a VA examiner reviewed the veteran's claims 
folder and provided the opinion that the veteran's 
symptomatology fit the criteria of the assigned 70 percent 
evaluation under both the old and new scheduler criteria for 
PTSD.  

As the criteria for a 100 percent for PTSD have not been met, 
the Board finds that an initial evaluation in excess of 70 
percent is not warranted under the old or the new criteria.  
In this regard, no question has been presented as to which of 
two evaluations would more properly classify the severity of 
PTSD.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance is against the claim.  See Gilbert, supra; 38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3.

The Board has assessed the record to ascertain whether the 
evidence would support a higher rating during an earlier 
stage of this claim, under the Fenderson precedent. In this 
regard, review of the evidence, does not reflect medical 
findings that would warrant a granting of a total schedular 
rating under either the old or new rating criteria during any 
earlier stage of the veteran's claim.  There has been no 
evidence presented that the veteran's PTSD resulted in 
psychotic symptomatology, gross impairment in cognitive and 
thought processes, demonstrable unemployment, total social 
and occupational impairment, or virtual isolation in the 
community. Based upon the foregoing, the Board is of the 
opinion that the evidence of record does not support a 
finding that the veteran's PTSD has, at any time, met the 
criteria for a 100 percent evaluation.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  
In this regard, the Board finds that there has been no 
contention and no showing by the veteran that his PTSD has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Furthermore, we note that the RO has already 
granted TDIU, which, in effect, has resulted in an extra-
schedular 100 percent rating for the veteran's sole service-
connected disability, PTSD.


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.  




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

